Exhibit 10.3(v)
IAE PROPRIETARY INFORMATION
(INTERNATIONAL AERO ENGINES LOGO ) [y05127y0512700.gif]
628 Hebron Avenue, Suite 400
Glastonbury, CT 06033 USA
September 27, 2011
Mr. Mark Powers
Senior Vice President and Treasurer
JetBlue Airways Corporation
118-29 Queens Boulevard
Forest Hills, NY 11375

Subject:   Side Letter No. 31 to the V2500 General Terms of Sale Agreement
between JetBlue Airways Corporation and IAE International Aero Engines AG dated
May 4, 1999.

Ladies and Gentlemen:
We refer to the General Terms of Sale Agreement dated May 4, 1999 between IAE
International Aero Engines AG (“IAE”) and JetBlue Airways Corporation
(“JetBlue”), as amended from time to time, such contract being hereinafter
referred to as the “Agreement”.
Unless expressly stated to the contrary, and to the extent possible, capitalized
terms used in this Side Letter Agreement No. 31 (“Side Letter No. 31”) shall
have the same meaning given to them in the Agreement. In the event of a conflict
between the terms and provisions of this Side Letter No. 31 and those of the
Agreement, this Side Letter No. 31 shall govern.
NOW, THEREFORE, the Parties hereby agree as follows:

1.   Revision to Exhibit B-2

  1.1.   The Parties hereby agree that Exhibit B-2 to the Agreement, Purchased
Items, Price, Escalation Formula and Delivery, is hereby deleted in its entirety
and replaced by the revised delivery schedule attached as Appendix 1 hereto
which captures the amendments as set forth in Clause 2 below.

2.   Spare Engine Pull Forwards

  2.1.   The delivery of Spare Engine No. 25 (as listed in Exhibit B-2) is
accelerated from [***] 2011 and rescheduled for delivery in [***] 2011.     2.2.
  The delivery of Spare Engine No. 26 (as listed in Exhibit B-2) is accelerated
from [***] 2011 and rescheduled for delivery in [***] 2011.     2.3.   In
consideration for rescheduling the Spare Engines as detailed in Clauses 2.1 and
2.2 above (each an “2011 Accelerated Spare Engine” and collectively the “2011
Accelerated

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 1 of 6



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION

      Spare Engines”) IAE agrees to [***].     2.4.   If JetBlue takes delivery
of the 2011 Accelerated Spare Engines in [***] 2011, the Purchase Price balances
for such 2011 Accelerated Spare Engines shall [***] in the case of Spare Engine
No. 25 and (ii) [***] in the case of Spare Engine No. 26.     2.5.   In the
event that JetBlue takes delivery of either 2011 Accelerated Spare Engine after
[***] 2011, and if the delay is not caused or requested by IAE, then: (i) the
Purchase Price balance for each such 2011 Accelerated Spare Engine shall [***]
in accordance with applicable escalation formula contained in Exhibit B-2 to the
Agreement and (ii) the 2011 Accelerated Spare Engines [***].     2.6.   IAE
agrees to [***].     2.7.   IAE also agrees to [***]. JetBlue agrees to [***].  
  2.8.   IAE shall be responsible for the transportation of the IAE
Transportation Equipment from JetBlue’s facilities in Orlando, FL to IAE’s
facilities in Middletown, CT.

3. Miscellaneous

  3.1   This Side Letter No. 31 is not, and shall not be construed as, a waiver
of either Party’s rights or remedies.     3.2   This Side Letter No. 31 contains
matters of a confidential and proprietary nature and is delivered on the express
condition that its terms shall not be disclosed to any third party or reproduced
in whole or in part for anyone other than the parties hereto without the other
party’s prior written consent, unless otherwise stated herein.     3.3   This
Side Letter No. 31 constitutes a valid, legal, binding obligation. This Side
Letter No. 31 shall be construed and interpreted in accordance with the laws of
the State of Connecticut, United States of America with the exception of its
conflict of law provisions.     3.4   This Side Letter No. 31 may be executed in
one or more counterparts, each of which when so executed and delivered shall be
an original but shall constitute one and the same instrument.

Except as expressly amended by this Side Letter No. 31, all provisions of the
Agreement (as amended from time to time by various side letters and amendments)
remain in full force and effect.
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 2 of 6



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION

             
Very truly yours,
      Agreed to and accepted on behalf of    
IAE International Aero Engines AG
      JetBlue Airways Corporation    
 
           
/s/ Debarshi Mandal
 
By
      /s/ Mark D. Powers
 
Name    
 
           
Debarshi Mandal
      SVP Treasurer    
 
           
Name
      Title    
 
           
Commercial Manager
      9/28/11    
 
           
Title
      Date    

Page 3 of 6



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION

APPENDIX 1
Exhibit B-2
Purchased Items, Price, Escalation Formula and Delivery
As of September 2011
Glossary Notes:

•   Delivered Spare Engines are indicated by Italics typeface   •   Applicable
escalation formulae are in accordance with Side Letter 13 to the Agreement

                                      Basic Contract                     Rank  
    Price   Base           Applicable   Delivery No.   Purchased Item   U.S.
Dollars   Month   Qty   Escalation   Date No. 1  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-99 No. 2  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-00 No. 3  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-01 No. 4  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-02 No. 5  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-02 No. 6  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-03 No. 7  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-04 No. 8  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-05 No. 9  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-05 No. 10  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-06 No. 11  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-06 No. 12  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-07 No. 13  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-07 No. 14  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-07 No. 15  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-07 No. 16  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-07 No. 17  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-08 No. 18  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-08 No. 19  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-09 No. 20  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-10 No. 21  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula ll   [***]-10 No. 22  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-10 No. 23  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula I   [***]-11 No. 24  
V2527-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-11 No. 25  
V2533-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-11 No. 26  
V2533-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-11 No. 27  
V2533-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-12 No. 28  
V2533-A5 Spare Engine
  [***]   Jan-03     1     Formula II   [***]-12 TOTAL  
 
            28          

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 4 of 6



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION

EXHIBIT B-2
ESCALATION FORMULA I

1.   Any unit base price or other sum expressed to be subject to escalation from
a base month to a month of delivery or other date of determination in accordance
with the IAE Escalation Formula will be subject to escalation in accordance with
the following formula:       P = Pb ( [***] L + [***] M + [***] E )
                      Lo              Mo            Eo       Where:       P =
the invoiced purchase price or escalated sum rounded to the nearest U.S. Dollar
      Pb = unit base price or other sum.       Lo = the “North American Industry
Classification System (NAICS) Wages and Salaries for Aircraft Manufacturing
(NAICS Code 336411), CIU2023211000000I” as published quarterly by the Bureau of
Labor Statistics, U.S. Department of Labor for the Labor for the month preceding
the base month by four months.       L = the “North American Industry
Classification System (NAICS) Wages and Salaries for Aircraft Manufacturing
(NAICS Code 336411), CIU2023211000000I” as published quarterly by the Bureau of
Labor Statistics, U.S. Department of Labor for the month preceding the month of
delivery or other date of determination by four months.       Mo = the “Producer
Price Index, Code 10, for Metals and Metal Products” published by the Bureau of
Labor Statistics in the U.S. Department of Labor for the month preceding the
base month by four months.       M = the “Producer Price Index, Code 10, for
Metals and Metal Products” for the month preceding the base month by four
months.       Eo = the “Producer Price Index, Code 5, for Fuel and Related
Products and Power” published by the Bureau of Labor Statistics in the U.S.
Department of Labor for the month preceding the base month by four months.      
E = the “Producer Price Index, Code 5, for Fuel and Related Products and Power”
for the month preceding the base month by four months.       The values of the
factors [***] L + [***] M + [***] E
                                                  Lo              Mo           
Eo       Respectively, shall be determined to the nearest fourth decimal place.
If the fifth decimal is five or more, the fourth decimal place shall be raised
to the next higher number.       If the U.S. Department of Labor ceases to
publish the above statistics or modifies the basis of their calculation, then
IAE may substitute any officially recognized and substantially equivalent
statistics.       The Basic Contract Prices contained in this Exhibit B are
subject to escalation from a Base Month of January 2003 to the month of delivery
using using Lo, Mo and Eo values for September 2002.       If the application of
the formula contained in this Exhibit B results in a Purchase Price which is
lower than the Basic Contract Price, the Basic Contract Price will be deemed to
be the Purchase Price for such Supplies.

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 5 of 6



--------------------------------------------------------------------------------



 



IAE PROPRIETARY INFORMATION

ESCALATION FORMULA II

1.   Any unit base price or other sum expressed to be subject to escalation from
a base month to a month of delivery or other date of determination in accordance
with the IAE Escalation Formula will be subject to escalation in accordance with
the following formula:

             
 
  Pi   =   (Pb+F) x CPI where:
 
           
 
  Pi   =   the invoiced purchase price or escalated sum rounded to the nearest
U.S. Dollar.
 
           
 
  Pb   =   unit base price or other sum.
 
           
 
  F   =   [***] (N)(Pb)
 
           
 
  N   =   the calendar year of scheduled delivery or other date of determination
minus 2003
 
           
 
  CPI   =   [***] (L) + [***] (M)
 
           
 
  L   =   Labor Ratio defined below
 
           
 
  M   =   Material Ratio defined below

    IAE’s Composite Price Index (“CPI”) is the sum of [***] percent of the Labor
ratio and [***] percent of the Material Ratio, with the sum rounded to the
nearest ten thousandth.       The quarterly value published for the Employment
Cost Index will be deemed to apply to each month of the quarter.       The Labor
Ratio is the “North American Industry Classification System (NAICS) Wages and
Salaries for Aircraft Manufacturing (NAICS Code 336411), CIU2023211000000I” as
published quarterly by the Bureau of Labor Statistics, U.S. Department of Labor
for the arithmetic average of the fifth, sixth and seventh months (rounded to
the nearest tenth) preceding the month of scheduled delivery for each
engine/equipment; divided by the value of “North American Industry
Classification System (NAICS) Wages and Salaries for Aircraft Manufacturing
(NAICS Code 336411), CIU2023211000000I” for the arithmetic average of the fifth,
sixth and seventh months (rounded to the nearest tenth) preceding the Base
Month. To be clear the quarterly value of CIU2023211000000I will apply to each
month of a given quarter.       The Material Ratio is the “Producer Price Index,
Industrial Commodities, WPU03thru15”, as published monthly by the Bureau of
Labor Statistics, U.S. Department of Labor, for the arithmetic average of the
fifth, sixth and seventh months (rounded to the nearest tenth) preceding the
month of scheduled delivery for each engine/equipment; divided by the value for
Industrial Commodities for the arithmetic average of the fifth, sixth and
seventh months (rounded to the nearest tenth) preceding the Base Month.      
For a given month, the escalation shall be computed by using the applicable
Index value, which the Bureau has published as the time of delivery or other
date of determination.   2.   If the U.S. Department of Labor changes the base
year for determination of the Index values as defined above, such re-based
values will be incorporated in the escalation calculation.   3.   If the U.S.
Department of Labor revises the methodology used for the determination of the
values to be used to determine the CPI or, for any reason, has not released
values needed to determine the CPI, IAE, in its sole discretion, shall select a
substitute for such values from data published by the Bureau of Labor Statistics
or otherwise make revisions to the escalation formula such that the escalation
will as closely as possible approximate the result that would have been attained
by continuing the use of the original escalation formula and values as they may
have fluctuated during the applicable time period.   4.   The invoiced purchase
price, which in no event shall be less than the unit base price, shall be the
final price. If the calculated sum of L + M is less than 1.0000, then the value
of the sum is adjusted to 1.0000.

 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

Page 6 of 6